                    Case 5:19-cv-01248-XR Document 2 Filed 10/22/19 Page 1 of 2
                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO        DIVISION

                                      Supplement to JS 44 Civil Cover Sheet
                                     Cases Removed from State District Court

This form must be filed with the Clerk's Office no later than the first business day following
the filing of the Notice of Removal. Additional sheets may be used as necessary.

                  The attorney of record for the removing party MUST sign this form.
STATE COURT INFORMATION:
1. Please identify the court from which the case is being removed; the case number; and the complete
   style of the case.


    CRUZ SANCHEZ
    v.
    HOUSING AUTHORITY OF
    THE CITY OF SAN ANTONIO

    Cause No. 2019CI18645




2. Was jury demand made in State Court?                Yes              No
   If yes, by which party and on what date?

    N/A
   Party Name                                                                  Date




STATE COURT INFORMATION:
1. List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
   attorney(s) of record for each party named and include the attorney's firm name, correct mailing
   address, telephone number, and fax number (including area codes).

    Ricardo A. Roman - Attorney for Plaintiff
    TEXAS RIO GRANDE LEGAL AID, INC.
    1111 N. Main
    San Antonio, Texas 78212
    Telephone: (210) 212-3722
    Fax: (210) 227-4321
    Email: rroman@trla.org

    Charles Riley - Attorney for Intervenor
    RILEY & RILEY
    320 Lexington Ave.
    San Antonio, Texas 78215
    Telephone: (210) 225-7236
    Fax: (210) 227-7907
    Email: charlesriley@rileylawfirm.com

    Roland F. Gonzales - Attorneys for Defendant
    Javier T. Duran
    COKINOS
   TXWD        | YOUNG to JS 44 (Rev. 10/2004)
         - Supplement
    10999 IH 10 West, Suite 800
    San Antonio, Texas 78230
                     Case 5:19-cv-01248-XR Document 2 Filed 10/22/19 Page 2 of 2

2. List all parties that have not been served at the time of the removal, and the reason(s) for
   non-service.




3. List all parties that have been non-suited, dismissed, or terminated, and the reason(s) for their
   removal from the case.




COUNTERCLAIMS, CROSS-CLAIMS, and/or THIRD-PARTY CLAIMS:
1. List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
   designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim,
   include all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
   attorney(s) of record for each party named and include the attorney's firm name, correct mailing
   address, telephone number, and fax number (including area codes).
     Plea in Intervention. Intervenor is Cielo Hills LLC (Plaintiff's landlord). Attorney of record for Intervenor is

     Charles Riley
     Riley & Riley Law Firm
     320 Lexington Avenue,
     San Antonio, Texas 78215
     Tel. (210) 225-7236
     Fax (210) 227-7907
     charlesriley@rileylawfirm.com

     Intervenor claims a justiciable interest in the matters in controversy within Plaintiff's Petition. Intervenor alleges
     Defendant wrongfully terminated Plaintiff's housing assistance and thereby breached a contract between Intervenor
     and Defendant whereby Defendant agreed to pay Intervenor the remaining balance owed on Plaintiff's rent pursuant
     to the Housing Assistance Program.




VERIFICATION:


     /s/ Roland F. Gonzales                                                                       Oct 22, 2019
    Attorney for Removing Party                                                                  Date




    Party/Parties




TXWD - Supplement to JS 44 (Rev. 10/2004)
